Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 1 February 2022 was received.  Claims 3-55 , 11, and 14 were cancelled.  Claims 1, 2, 6-10, 12, 13, and 17 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 20 August 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 17, directed to is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 10 is withdrawn, because the claim has been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(2) as being anticipated by Nakai et al. on claims 1-10, 13, and 15 is withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Nakai et al. as applied to claims 1 and 15 respectively and further in view of Choi et al. on claims 11, 12, and 16 is withdrawn, independent claim 1 has been amended.
	
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher McDonald on 22 February 2022.


IN THE CLAIMS:
6. (Currently Amended) The battery module according to claim 1, wherein an outwardly exposed front surface of the first metal plate or the second metal plate is recessed 

17. (Currently Amended) A bus bar, which is in contact with at least two of first electrode leads and second electrode leads of secondary batteries to electrically connect the secondary batteries, the bus bar comprising: 
at least two metal plates contacted and connected to at least two of the first electrode leads and the second electrode leads of at least one secondary battery; and 
a main frame coupled to the metal plate so that the metal plate is at least partially exposed to the outside, the main frame comprising: 
a rear surface facing a 
a placing portion comprising at least two recesses formed in the front surface of the main frame, the at least two metal plates respectively retained in the at least two recesses and contacting a front surface of a respective recess; and 
a hole in each of the at least two recesses, the at least two of the first and second electrode leads passing through a respective hole, 
wherein at least one of the metal plates has a different kind of metal material from a material of the main frame.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a bus bar provided with a main frame that comprises a rear surface facing a plurality of pouch-type secondary batteries and a front surface opposite the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727